Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 03/09/2022 have been fully considered but they are not persuasive.
Regarding rejection on claim 1, applicant argued Liu teach extracting “the edge of each light spot and the cluttered edges outside the pupil” but not claimed “pupil candidate boundary” or “target pupil boundary”.  Applicant further argued Yang fails to teach what Odinokikh and Liu teach.
However, examiner respectfully disagrees.  According to Fig. 3, Liu’s pupil edge is actually pupil boundary in reference of pupil center.  So, “the longest edge section” in Liu would be considered as teaching for “a pupil candidate boundary having the longest length as a target pupil boundary”.  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  As Liu and Yang provide respective feature teaching in positioning a pupil, it would have been obvious to one of ordinary skill in the art to recognize and incorporate into the method of Odinokikh, in order to further implementation in pupil positioning.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-8, 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Odinokikh et al. (US2018/0018516) in view of Liu et al. (US2020/0320735) and Yang (CN107833251).
To claim 1, Odinokikh teach a method for positioning a pupil, comprising: 
acquiring an image to be processed (800 of Fig. 8), and pre-processing the image to be processed to obtain a binary image (821 of Fig. 10); 
performing boundary extraction on a pupil candidate area in the image to obtain a pupil candidate boundary corresponding to each pupil candidate area (paragraph 0161); 
calculating a length of each pupil candidate boundary, and determining a pupil candidate boundary having the longest length as a target pupil boundary (Fig. 14, paragraph 0179); 
acquiring a plurality of fitting points (1540 of Fig. 15) on the target pupil boundary (paragraphs 0099, 0182, 0229), and; 
performing ellipse fitting on the plurality of target fitting points to obtain an ellipse, and acquiring a center point of the ellipse (paragraph 0232); 
moving the center point in a direction opposite to the preset direction by the preset distance, and determining the center point after the movements as the pupil (833 of Fig. 12, paragraph 0180),
wherein the step of performing boundary extraction on a pupil candidate area in the binary image to obtain a pupil candidate boundary corresponding to each pupil candidate area comprises: respectively extracting boundary points of each pupil candidate area through a boundary detection algorithm; and performing connected domain analysis on the boundary points of each pupil candidate area to obtain the pupil candidate boundary corresponding to each pupil candidate area (paragraphs 0066-0068, 0099-0102, 0176-0183).
But, Odinokikh do not expressly disclose calculating a length of each pupil candidate boundary according to coordinates of each boundary point of each pupil candidate boundary; moving the plurality of fitting points in a preset direction by a preset distance to obtain a plurality of target fitting points, obtaining an ellipse according to Cramer’s law.
	Liu teach a method for determining a pupil position, wherein a length of each pupil candidate boundary is calculated according to coordinates of each boundary point of each pupil candidate boundary, and a pupil candidate boundary having the longest length as a target pupil boundary is determined (paragraphs 0052-0064, 0091, longest edge), which would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate into the method of Odinokikh, in order to further pupil candidate boundary by design preference.
	Yang teach a method for realizing sight tracking based on pupil characteristics, wherein moving the plurality of fitting points in a preset direction by a preset distance to obtain a plurality of target fitting points, obtaining an ellipse according to Cramer’s law (paragraphs 0094-0099).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate teaching of Yang into the method of Odinokikh and Liu, in order to implement alternative ellipse obtaining scheme by design preference.

To claim 8, Odinokikh, Liu and Yang teach an apparatus for positioning a pupil, comprising: a processing circuit configured to acquire an image to be processed, and to pre-process the image to be processed to obtain a binary image; an extraction circuit configured to perform boundary extraction on a pupil candidate area in the binary image to obtain a pupil candidate boundary corresponding to each pupil candidate area; a calculation circuit configured to calculate a length of each pupil candidate boundary, and to determine a pupil candidate boundary having the longest length as a target pupil boundary; an acquisition circuit configured to acquire a plurality of fitting points on the target pupil boundary, and to move the plurality of fitting points in a preset direction by a preset distance to obtain a plurality of target fitting points; a fitting circuit configured to perform ellipse fitting on the plurality of target fitting points according to Cramer's law to obtain an ellipse, and acquire a center point of the ellipse; and a determining circuit configured to move the center point in a direction opposite to the preset direction by the preset distance, and to determine the center point after the movements as the pupil (as explained in response to claim 1 above).

To claim 10, Odinokikh, Liu and Yang teach an electronic device, comprising: a processor; and a memory for storing instructions executable by the processor; wherein the processor is configured to perform a method for positioning a pupil comprising: acquiring an image to be processed, and pre-processing the image to be processed to obtain a binary image; performing boundary extraction on a pupil candidate area in the binary image to obtain a pupil candidate boundary corresponding to each pupil candidate area; calculating a length of each pupil candidate boundary, and determining a pupil candidate boundary having the longest length as a target pupil boundary; acquiring a plurality of fitting points on the target pupil boundary, and moving the plurality of fitting points in a preset direction by a preset distance to obtain a plurality of target fitting points; performing ellipse fitting on the plurality of target fitting points according to Cramer's law to obtain an ellipse, and acquiring a center point of the ellipse; moving the center point in a direction opposite to the preset direction by the preset distance, and determining the center point after the movements as the pupil (as explained in response to claim 1 above).




To claim 2, Odinokikh, Liu and Yang teach claim 1.
Odinokikh, Liu and Yang teach wherein the step of pre-processing the image to be processed to obtain a binary image (paragraph 0161 of Odinokikh) comprises: acquiring a grayscale image of the image to be processed (paragraph 0275 of Odinokikh); performing Gaussian filtering on the grayscale image to obtain a de-noised grayscale image; and converting the de-noised grayscale image into a binary image through a grayscale threshold (paragraphs 0084-0085 of Yang).

To claim 4, Odinokikh, Liu and Yang teach claim 1.
Odinokikh, Liu and Yang teach wherein the step of acquiring a plurality of fitting points on the target pupil boundary comprises: equally dividing the target pupil boundary into a plurality of boundary segments, and selecting one fitting point on each of the boundary segments, to obtain a plurality of fitting points, and a number of the boundary segments is at least six (Fig. 15, paragraphs 0099, 0182, 0229 of Odinokikh).

To claim 5, Odinokikh, Liu and Yang teach claim 1.
Odinokikh, Liu and Yang teach wherein the step of performing boundary extraction on a pupil candidate area in the binary image comprises: performing exposure processing on the binary image to obtain an exposed binary image; and performing boundary extraction on the pupil candidate area in the exposed binary image (paragraphs 0092-0095, 0162, 0167-0170, 0229, 0264 of Odinokikh).

To claim 6, Odinokikh, Liu and Yang teach claims 5 and 14.
Odinokikh, Liu and Yang teach wherein the step of performing boundary extraction on the pupil candidate area in the exposed binary image comprises: performing an opening operation on the exposed binary image to obtain the binary image after the opening operation; and performing boundary extraction on the pupil candidate area in the binary image after the opening operation (paragraphs 0092-0095, 0101-0103 of Odinokikh).

To claim 7, Odinokikh, Liu and Yang teach claim 1.
Odinokikh, Liu and Yang teach wherein the step of performing boundary extraction on a pupil candidate area in the binary image comprises: performing an opening operation on the binary image to obtain the binary image after the opening operation; and performing boundary extraction on the pupil candidate area in the binary image after the opening operation (paragraphs 0092-0095, 0101-0103 of Odinokikh).


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHIYU LU whose telephone number is (571)272-2837. The examiner can normally be reached Weekdays: 8:30AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EDWARD URBAN can be reached on (571) 272-7899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ZHIYU . LU
Primary Examiner
Art Unit 2669



/ZHIYU LU/Primary Examiner, Art Unit 2665                                                                                                                                                                                                        June 8, 2022